                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    LAS VEGAS SANDS, LLC,                                   Case No. 2:14-CV-2115 JCM (CWH)
                 8                                            Plaintiff(s),                      ORDER
                 9            v.
               10     FEI X. LI,
               11                                           Defendant(s).
               12
               13            Presently before the court is the matter of Las Vegas Sands, LLC v. Li, case no. 2:14-cv-
               14     02115-JCM-CWH.
               15            On July 15, 2019, the court lifted the stay in the instant matter in light of the parties’
               16     confirmation that defendant Fei X Li’s bankruptcy proceeding had been terminated. (ECF No.
               17     36).
               18            However, as the dates set forth in the court’s initial scheduling order (providing the
               19     deadline to file dispositive motions) have long passed, the court will grant the parties thirty (30)
               20     days from the date of this order to file dispositive motions, as necessary. See (ECF No. 12). If the
               21     parties agree that no dispositive motions are necessary to proceed, the parties are ordered to file,
               22     within thirty (30) days from the date of this order, a proposed joint pretrial order.
               23            Accordingly,
               24            IT IS SO ORDERED.
               25            DATED August 2, 2019.
               26
                                                                     __________________________________________
               27                                                    UNITED STATES DISTRICT JUDGE

               28

James C. Mahan
U.S. District Judge
